Citation Nr: 0947211	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to restoration of service connection for 
Ménière's syndrome.

3.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


REMAND

In his substantive appeal, received in December 2005, the 
Veteran requested a hearing before a Member of the Board at 
the RO.

Because such hearings are scheduled by the RO, this case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


